Citation Nr: 1526161	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an increased rating in excess of 10 for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in March 2014; and a transcript of the hearing is of record. 

In June 2014, the Board granted 20 percent ratings for peripheral neuropathy of both the left and right lower extremities, respectively, but denied ratings in excess of 20 percent.  In addition, the Board referred the matter of entitlement to a TDIU due to his service-connected disabilities at the RO for appropriate development, finding that the matter of a TDIU was not part of his increased rating claims since he did not claim to be unemployable due to his peripheral neuropathy of the lower extremities alone.

In a December 2014 rating decision, entitlement to a TDIU was denied.  

The board appealed the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Partial Motion for Remand (PJMR), the Court, in an April 2015 Order, vacated portions of the June 2014 decision of the Board that denied entitlement to ratings in excess of 20 percent for peripheral neuropathy of the right lower extremity and 20 percent for peripheral neuropathy of the left lower extremity, and referred the issue of entitlement to a TDIU to the RO.  Those matters were remanded for further proceedings.  The Court left undisturbed the Board's increase in the disability ratings for peripheral neuropathy of each lower extremity to 20 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The PJMR indicated that the Board's determination that 20 percent ratings for peripheral neuropathy of each lower extremity, respectively, constituted a full grant of the benefits sought on appeal, and that he had not claimed to be unemployable due solely to his service-connected peripheral neuropathies, frustrated judicial review.  

It was noted that the Veteran was service-connected for his bilateral peripheral neuropathy of the lower extremities pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  Under this DC, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted with complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The Board previously noted that during his Travel Board hearing, the Veteran stated that he would be satisfied with those ratings.  However, the PJMR stated that there was some development that had not been undertaken in compliance with VA's duty to assist and the Veteran was not told the type of evidence he could submit to support his claims at the hearing.  At the hearing, it was noted that the Veteran last underwent an electromyography (EMG) in 2008.  In addition, during his March 2014 Board hearing, the Veteran testified that "[m]y feet are killing me ... I couldn't stand in a job now" and "[i]t's just that my feet, my legs just stop me from doing it[, s]o, I feel confident that I couldn't go to work." [R. at 581-82].  Thus, the PJMR essentially indicated that a TDIU was part and parcel of the increased rating claims.  

In light of the foregoing, the Veteran should be sent updated VCAA notice, his VA records should also be updated, and he should be examined by VA, to include EMG testing.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice pertaining to his claims for increased ratings for peripheral neuropathy of the lower extremities and a TDIU.  Inform the Veteran of the following:

(1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the claimant is expected to provide

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Spokane VA medical facility.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected peripheral neuropathy of the lower extremities.  The examiner should review the record prior to examination.  The Veteran should be provided an EMG.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for peripheral nerves.  The DBQ should be filled out completely as relevant.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  

The opinion should address whether his service-connected disabilities are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

